Name: Commission Regulation (EEC) No 344/86 of 17 February 1986 amending Regulations (EEC) No 626/85 and (EEC) No 2077/85 as regards securities
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  civil law
 Date Published: nan

 Avis juridique important|31986R0344Commission Regulation (EEC) No 344/86 of 17 February 1986 amending Regulations (EEC) No 626/85 and (EEC) No 2077/85 as regards securities Official Journal L 041 , 18/02/1986 P. 0015 - 0015 Finnish special edition: Chapter 3 Volume 20 P. 0100 Swedish special edition: Chapter 3 Volume 20 P. 0100 *****COMMISSION REGULATION (EEC) No 344/86 of 17 February 1986 amending Regulations (EEC) No 626/85 and (EEC) No 2077/85 as regards securities THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 4 (8) thereof, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple (3), as last amended by Regulation (EEC) No 1699/85 (4), and in particular Article 8 thereof, Whereas Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of a system of securities for agricultural products (5) lays down in Title III which form of securities may be given; whereas Article 19 (1) of the same Regulation lays down when securities lodged in connection with advance payments shall be released; Whereas as a consequence, the corresponding provisons in Commission Regulations (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (6) and (EEC) No 2077/85 of 25 July 1985 laying down detailed rules for the application of production aid for tinned pineapples (7) should be deleted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The second subparagraph of Article 21 (1) of Regulation (EEC) No 626/85 and Articles 4 (4) and 5 (1) of Regulation (EEC) No 2077/85 are hereby deleted. Article 2 This Regulation shall enter into force on 1 March 1986. However, Article 5 (1) of Regulation (EEC) No 2077/85 remains applicable to securities lodged before the entry into force of this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 73, 21. 3. 1977, p. 1. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 73, 21. 3. 1977, p. 46. (4) OJ No L 163, 22. 6. 1985, p. 12. (5) OJ No L 205, 3. 8. 1985, p. 5. (6) OJ No L 72, 13. 3. 1985, p. 7. (7) OJ No L 196, 26. 7. 1985, p. 28.